 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOA
RD
 
358 NLRB No. 41
 
328
 
Oak Harbor Freight Lines, Inc. 
and
 
Teamsters Locals 
81, 174, 231, 252, 324, 483, 589, 690, 760, 763, 
839, and 962 
and
 
Teamsters Local 17
4
.  
Cases 
19

CA

0
31797, 19

CA

0
31827, 19

CA

0
31865, 
19

CA

0
32030, 19

CA

0
32031, 19

CA

0
31526, 
19

CA

0
31536, 19

CA

0
31538, 
and 
19

CA

0
31886
 
May 
16
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE
 
AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
On January 5, 2011, Administrative Law Judge John J. 
McCarrick issued the attache
d decision.  The Acting 
General Counsel filed limited exceptions and a suppor
t-
ing brief, and the Respondent filed an answering brief.  
The Charging Party filed exceptions and a supporting 
brief, the Respondent filed an answering brief, and the 
Charging Par
ty filed a reply brief.  The Respondent filed 
cross
-
exceptions and a supporting brief, the Acting Ge
n-
eral Counsel and the Charging Party each filed answering 
briefs, and the Respondent filed reply briefs
.
 
The National Labor Relations Board has delegated it
s 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions
1
 
and briefs and has decided to 
affirm the judge

s rulings,
1
2
 
findings, and conclusions as 
                                        
                  
 
1
 
No exceptions were filed to the 

s finding that 
the 
Respondent 
violated Sec. 8(a)(3) and (1) 
of the Act 
by refusing to reinstate 
emplo
y-
ee 
Jeff Gibson to his former position.  After the issuance of the 

decision
, the parties entered into a 
non
-
Board 
settlement agreement 
with respect to the Gibson allegation
s
.  
By Order dated April 18, 2011, 
the Board severed and remanded Case 19

CA

0
32
001 to the Regional 
Director for further processing pursuant to that settlement.  Accordin
g-
ly, Case 19

CA

0
32001 is no longer before the Board.
 
2
 
At the hearing, the Unions sought to introduce 
rebuttal evidence in 
order 
to establish that the Respondent

s 
Director of Labor Relations and 
Human Resources Robert Braun had never negotiated changes to trust 
fund subscription agreements (SAs) or employer union pension certif
i-
cations (EUs) covering the Respondent.  The parties stipulated that the 
proffered 
exhibit
s were authentic
,
 
but the 
judge
 
rejected them, finding 
that they were not 

appropriate rebuttal at this point in time.

  
Tr. 1583.  
The Unions except to the judge

s refusal to admit the proffered ev
i-
dence
, asserting that it is relevant to establishing that
 

SAs and EUs do not reflect a bargained
-

r-
gaining rights.  They request that the exhibits be included in the record 
and that, in the event of a remand, they be allowed to present testimony 
concerning those exhibi
ts.
 
We find, w
ithout regard to whether the judge erred in not admitting 
the proffered evidence, 
that
 
the result in this case would not change 
even if 
the evidence had been 
admitted.  
T
he cancellation language in 
the documents clear
ly
 
and unambiguous
ly priv
ileges the employer to 
discontinue trust contributions after expiration of the 
collective
-
bargaining agreement
 
and after written notice of its intent to cancel the 
contribution obligation,
 
and
 
the documents were agreed to and signed 
by
 
the parties
.
 
 
Theref
ore, e
ven assuming that the cancellation language 
had been dictated by the Funds and was not specifically bargained over 
modified, and to adopt the rec
ommended Order as mod
i-
fied and set forth in full below.
3
 
We agree with the judge, for the reasons he states, that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by unilaterally implementing its company health care 
plan for unit employees at the
 
conclusion of the strike
4
 
and, thereafter, refusing to bargain in good faith with 
regard to health benefits.  We also agree with the judge 
that the Respondent did not violate Section 8(a)(5) and 
(1) by unilaterally ceasing its payments into the Was
h-
ington
 
Teamsters Welfare Trust, the Western Conference 
of Teamsters Pension Trust Fund, and the Retirees We
l-
fare Trust.  Consistent with the judge

s findings, we find 
that the signed cancellation language in the Subscription 
Agreements (SAs) for the Washington T
eamsters We
l-
fare Trust and the Retirees Welfare Trust, and in the e
m-
ployer union pension certifications (EUs) for the Western 
Conference of Teamsters Pension Trust Fund, constituted 
a waiver.  Specifically, we find that the Unions waived 
their right to bar
gain with the Respondent concerning its 
cancellation of contributions into the funds upon the e
x-
piration of the parties

 
collective
-
bargaining agreement
.
 
The judge additionally found that the Unions had 
waived their right to receive trust payments for the 
Or
e-
gon Warehouseman Trust (Oregon Trust).  In reaching 
that conclusion, the judge found that the Oregon Trust 
required that the parties execute SAs or EUs and that 
Local Unions 81, 324, and 962 had signed the requisite 
SA and EU agreements for the Oregon T
rust in Nove
m-
ber 2005.  We disagree with these findings and accor
d-
ingly find that the Respondent violated Section 8(a)(5) 
and (1) by unilaterally ceasing its payments into the Or
e-
gon Trust
.
 
Unlike the other three funds at issue in this case, the 
Oregon 
Trust did not require an SA or EU agreement.  
Mark Coles, co
-
account executive for the Oregon Trust, 
testified that 

the Oregon Trust does not require a su
b-
                                        
                                        
            
 
by the parties,
 
the signed documents 
establish that the Unions waived 

yments 

Cauthorne 
Trucking, 
256 NLRB 721 (1981), remanded on other grounds 691 F.2d 
1023 (D.C. Cir. 1982)
.
 
3
 

and notice to delete 
references to severed Case 19

CA

0
32001 pertai
n-
ing to the failure to reinstate Jeff Gibson, and to conform to the viol
a-
tions found.  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, 356 NLRB 
11
 
(2010), Member Hayes would not require 
electronic distribution of the notice.
 
4
 
The R
espondent excepts to the 

s finding that the unlawful 
implementation of 
the 
Respondent

s company health plan occurred on 
February 17, 2009, rather than February 26, 2009, when the strikers 
returned to work
.  
We agree with the Respondent and shall correct the 
implementation date.
 
 OAK HARBOR FREIGHT L
INES
 
 
329
 
scription agreement.

5
 
 
Further, the Respondent has not 
produced any documentary evidence that the U
nions 
executed one for that fund.  Because no cancellation la
n-
guage, as set forth in the SAs and EUs, applied to the 
Oregon Trust, the Union
s
 
did not waive 
their
 
right to 
bargain about the Respondent

s unilateral stoppage of 
payments into the Trust.  Accor
dingly, the Respondent 
violated 
Section 
8(a)(5) and (1) by taking that action 
without providing the Unions with notice and the oppo
r-
tunity to bargain over its de
cision to stop its payments.
 
The Respondent asserts that, even if no such cancell
a-
tion language
 
applied to the Oregon Trust, the Unions 
should be equitably estopped from challenging its sto
p-
page of payments into the Trust based on its prior acqu
i-
escence in the Respondent

s actions.  Specifically, the 
Respondent relies on the fact that, during the ev
ents at 
issue, the Oregon Trust or the Unions never denied the 
existence of an SA for that fund, despite Respondent

s 
requests for clarification about whether such an SA had 
been signed
.
 
It is clear that, at the time of the events in this case, 
none of the
 
parties appear to have understood whether 
the parties had signed an SA or EU for the Oregon 
Warehouseman Trust.  Respondent

s attorney John 
Payne testified that when he attempted to confirm with 
the Oregon Trust in September 2008
,
 
that an SA for that 
fund
 
had been executed, he was told by the trust admini
s-
trators that they 

were almost sure

 
that a signed SA e
x-
isted.
6
  
Further, Oregon fund administrator
,
 
Coles
,
 
admi
t-
ted that neither he nor administrator
,
 
Linda Philbrick
,
 
ever notified the Respondent that n
o Oregon
-
based SA 
existed.
7
  
Even in response to Payne

s September 23, 
2008 conditional Notice of Intent to Cancel, and Payne

s 
follow
-
up letter of September 24 asking whether the fund 
would accept contributions in light of the conditional 
Notice of Intent
 
to Cancel, the fund did not notify the 
Respondent that no SA

and therefore no relevant ca
n-
cellation language

existed.  Instead, the fund attorney, 
Jerome Buckley, rejected contributions for crossovers 
without providing any explanation
.
 
Despite the existen
ce of confusion concerning whether 
a SA existed for the Oregon Trust, we reject the R
e-
spondent

s equitable estoppel argument.  When the R
e-
spondent ceased its contributions to the Oregon fund 
pursuant to its conditional cancellation notice, it acted 
without
 
having clear knowledge of its contractual autho
r-
ity to do so.  Although neither the Unions nor the Oregon 
Trust administrators informed the Respondent of its e
r-
ror, the Respondent nevertheless acted at its peril in di
s-
                                        
                  
 
5
 
Tr. 903.
 
6
 
Tr. 986.
 
7
 
Tr. 921

923.
 
continuing fund payments based on can
cellation la
n-
guage that it was not certain even existed. 
 
Because no 
such termination or cancellation language existed, we 
agree with the Acting General Counsel and the Unions 
that the judge erred in finding clear and unmistakable 
waiver as to the Oregon T
rust.  We therefore find, co
n-
trary to the judge, that the Respondent was not entitled to 
unilaterally discontinue contributions to the Oregon Trust 
and that it violated Section 8(a)(5) and (1) by unilaterally 
ceasing its payments into that fund.
 
A
MENDED 
C
O
NCLUSIONS OF 
L
AW
 
1.  The Respondent, Oak Harbor Freight Lines, Inc., is 
an employer within the meaning of Section 2(2), (6), and 
(7) of the Act.
 
2.  Teamsters Locals 81, 174, 231, 252, 324, 483, 589, 
690, 760, 763, 839, and 962 are labor organizations wit
h-
in the meaning of Section 2(5) of the Act.
 
3.  The Respondent has violated Section 8(a)(5) and 
(1) of the Act by unilaterally discontinuing required co
n-
tributions to the Oregon Warehouseman Trust.
 
4.  The Respondent has violated Section 8(a)(5) and 
(1) of 
the Act on and after February 26, 2009, by unila
t-
erally implementing its company health care plan for 
bargaining unit employees, and thereafter failing and 
refusing to bargain in good faith with regard to health 
care benefits.
 
5.  The unfair labor 
practices committed by the R
e-
spondent are unfair labor practices affecting commerce 
within the meaning of Section 2(6) and (7) of the Act.
 
6.  The Respondent has not otherwise violated the Act.
 
A
MENDED 
R
EMEDY
 
Having found that the Respondent has engaged in
 
ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.
 
Having found that the Respondent unlawfully disco
n-
tinued contributions to the Oregon Warehouseman 
Trust, 
we shall order the Respondent to make whole its unit 
employees covered by the Oregon Trust by making all 
delinquent Oregon Trust fund contributions on behalf of 
those employees, including any additional amounts due 
the fund in accordance with 
Merrywea
ther Optical Co.
, 
240 NLRB 1213, 1216 fn. 7 (1979)
.
8
  
Further, the R
e-
spondent shall be required to reimburse its unit emplo
y-
ees for any expenses ensuing from its failure to make the 
required contributions to the Oregon Trust, as set forth in 
                                        
                  
 
8
 
Because the provisions of employee benefit fund agreements are 
variable and complex, we leave to the compliance stage the question of 
whether 
the Respondent must pay any additional amounts into the 
benefit fund in order to satisfy our 

make whole

 
remedy.  
Merr
y-
weather Optical Co.
, 
supra.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
330
 
Kraft Plumbing & Heating
, 252 NLRB 891 fn. 2 (1980)
,
 
enfd. mem. 661 F.2d 940 (9th Cir. 1981)
, including 
all 
medical expenses that were not covered by the Respon
d-
ent

s medical plan but would have been covered by the 
Oregon Trust.  Such amounts should be computed in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 
682 (1970)
, enfd. 
444 F.2d 502 (6th Cir. 1971)
, with i
n-
terest at the rate prescribed in 
New Horizons
,
 
283 NLRB 
1173 (1987)
, compounded daily as prescribed in 
Ke
n-
tucky River Medical Center
,
 
356 NLRB 
6
 
(2010)
, enf. 
denied on other grounds 
sub nom. 
Jackson Hospital 
Corp. v. NLRB,
 
647 F.3d 113
7 (D.C. Cir. 2011)
.
9
 
Having unilaterally implemented its company health 
care plan for unit employees, the Respondent shall be 
ordered to restore the status quo ante by ceasing to give 
effect to its unilaterally implemented company health 
care plan for unit
 
employees and by bargaining in good 
faith with the Unions over health care benefits.  Further, 
we shall order the Respondent to restore the status quo 
ante in the expired collective
-
bargaining agreement with 
respect to the Oregon Trust and to continue to 
make co
n-
tributions to that fund pursuant to the expired collective
-
bargaining agreement until the Respondent negotiates in 
good faith to a new agreement or to a lawful impasse.
10
 
ORDER
 
The Respondent, Oak Harbor Freight Lines, Inc., Cal
i-
fornia, Oregon, Was
hington, and Idaho, its officers, 
agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Unilaterally discontinuing required contributions 
into the Oregon Warehouseman Trust.
 
(b) Unilaterally 
implementing
 
terms and conditions of 
employment, i
ncluding its company health care plan, 
without having reached a genu
ine impasse with the U
n-
ions
, and refusing to bargain in good faith with the U
n-
ions with respect to health care benefits for employees in 
the following appropriate bargaining unit:
 
 
All tru
ck drivers, helpers, dockmen, warehousemen, 
checkers, power
-
lift operators, hostlers, and other such 
employees as may be presently or hereafter represented 
                                        
                  
 
9
 
To the extent that an employee has made personal contributions to 
a fund that are accepted by the fund in 
lieu of the employer

s deli
n-
quent contributions during the period of the delinquency, the Respon
d-
ent will reimburse the employee, but the amount of such reimbursement 
will constitute a setoff to the amount that the Respondent otherwise 
owes the fund.
 
10
 
In
 
light of our finding that the Respondent

s obligations to the 
Washington Teamsters Welfare Trust were lawfully cancelled in Se
p-
tember 2008, we shall not order a return to the terms of the expired 
collective
-
bargaining agreement with respect to that trust 
or a monetary 
remedy for the failure to 
make
 
contributions to that trust after its ca
n-
cellation.
 
by each Local Union as referenced in Appendices A, B, 
C, and D, engaged in local pick
-
up, delivery a
nd a
s-
sembling of freight, within the jurisdiction of the Local 
Union and office
-
clerical and shop employees e
m-
ployed by the Respondent excluding however, the cla
s-
sifications set forth immediately below in section 1.04.
 
 
1.04  The following classifications 
of employees 
are specifically excluded from the coverage of this 
Agreement:
 
(a) confidential employees, supervisory and pr
o-
fessional employees within the meaning of the Labor 
Management Relations Act of 1947, as amended;
 
 
(b) employees already covered by a
n existing u
n-
ion contract not included in this agreement;
 
(c) office supervisors exercising independent 
judgment with respect to the responsibility for d
i-
recting the work or recommending hiring and firing; 
and
 
(d) nonbargaining unit employees.
 
 
(c) In any 
like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Restore the status 
quo ante as it existed prior to 
February 26, 2009, by ceasing to give effect to the R
e-
spondent

s health care plan for bargaining unit emplo
y-
ees, and bargain in good faith with the Unions over 
health care benefits.
 
(b) Make unit employees covered by the Ore
gon 
Warehouseman Trust whole by paying all delinquent 
contributions to the Oregon Warehouseman Trust, as 
well as any additional amounts due to the fund, restore 
the status quo ante in the expired collective
-
bargaining 
agreement with respect to that fund, a
nd continue to 
make contributions to that fund until the Respondent 
negotiates in good faith to a new agreement or to a la
w-
ful impasse.
 
(c) 
Reimburse unit employees covered by the Oregon 
Warehouseman Trust, with interest as provided in the 
amended remedy s
ection of this decision, for any e
x-
penses resulting from its failure to make the required 
payments to the Oregon Warehouseman Trust.
 
(d) 
Preserve and, within 14 days of a request, make 
available to the Board or its agents for examination and 
copying, all 
payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all 
other records necessary to analyze the amounts due under 
the terms of this Order.
 
(e) Within 14 days after service by the Region, post at 
its facilities in 
the States of California, Oregon, Washin
g-
 OAK HARBOR FREIGHT L
INES
 
 
331
 
ton, and Idaho, and mail a copy thereof to each 
laid
-
off 
bargaining unit employee,
 
copies of the attached notice 
marked 

Appendix.

11
  
Copies of the notice, on forms 
provided by the Regional Director for Region 19, 
after 
being signed by the Respondent

s authorized represent
a-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  
In addition to physica
l posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Re
a-
sonable s
teps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pende
n-
cy of these proceedings, the Respondent has gone out of 
business or closed the facility involv
ed in these procee
d-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since February 26, 2009.
 
(f) Within 21 days after service by the
 
Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it al
leges violations of the Act not specifically 
found.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor la
w and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
                                        
                  
 
11
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 

Posted by Order of the N
a-
tional Labor Relation
s Board

 
shall read 

Posted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.

 
Choose not to eng
age in any of these protected 
activities.
 
 
After a trial at which we appeared, argued and presented 
evidence, the National Labor Relations Board has found that 
we violated the National Labor Relations Act and has d
i-
rected us to post this notice to employee
s in both English 
and Spanish and to abide by its terms.
 
Accordingly, we give our employees the following a
s-
surances:
 
 
W
E WILL NOT
 
do anything that interferes with these 
rights.
 
W
E WILL NOT 
unilaterally implement terms and cond
i-
tions of employment, includi
ng our own health care plan, 
without having reached a genu
ine impasse with the U
n-
ions
 
and 
W
E WILL NOT 
refuse to bargain in good faith 
with the Unions with respect to health care benefits for 
our employees in the bargaining unit:
 
 
All truck drivers, 
helpers, dockmen, warehousemen, 
checkers, power
-
lift operators, hostlers, and other such 
employees as may be presently or hereafter represented 
by each Local Union as referenced in Appendices A, B, 
C, and D, engaged in local pick
-
up, delivery and a
s-
semblin
g of freight, within the jurisdiction of the Local 
Union and office
-
clerical and shop employees e
m-
ployed by us excluding however, the classifications set 
forth immediately below in section 1.04.
 
 
1.04  The following classifications of employees 
are specifi
cally excluded from the coverage of this 
Agreement:
 
(a) confidential employees, supervisory and pr
o-
fessional employees within the meaning of the Labor 
Management Relations Act of 1947, as amended;
 
(b) employees already covered by an existing u
n-
ion contract
 
not included in this agreement;
 
(c) office supervisors exercising independent 
judgment with respect to the responsibility for d
i-
recting the work or recommending hiring and firing; 
and
 
(d) nonbargaining unit employees.
 
 
W
E WILL NOT 
unilaterally discontinue
 
required contr
i-
butions to the Oregon Warehouseman Trust.
 
W
E WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of rights 
guaranteed by Section 7 of the Act.
 
W
E WILL 
restore the status quo ante as it existed prio
r 
to February 26, 2009, by ceasing to give effect to our 
company health care plan for our employees in the 
above
-
described bargaining unit and 
W
E WILL 
bargain in 
good faith with the Unions over health care benefits.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
332
 
W
E WILL 
make unit employees covered by t
he Oregon 
Warehouseman Trust whole by paying all delinquent 
contributions to the Oregon Warehouseman Trust, as 
well as any additional amounts due to the fund, and 
W
E 
WILL
 
restore the status quo ante in the expired collective
-
bargaining agreement with respe
ct to that fund and co
n-
tinue to make contributions to that fund until we negot
i-
ate in good faith to a new agreement or to a lawful i
m-
passe.
 
W
E WILL 
r
eimburse unit employees covered by the O
r-
egon Warehouseman Trust, with interest, for any e
x-
penses resulting
 
from our failure to make the required 
payments to the Oregon Warehouseman Trust.
 
 
O
AK 
H
ARBOR 
F
REIGHT 
L
INES
,
 
I
NC
.
 
 
Irene Hartzell Botero, Esq.
,
 
Daniel Apoloni, Esq.
,
 
and
 
Helena 
A. Fiorianti, Esq.
,
 
for the General Counsel.
 
Nelson Atkin, Esq. (Barran Liebman
 
LLP),
 
of Portland, Oregon, 
for the Respondent.
 
Michael R. McCarthy, Esq. 
and
 
David Ballew, Esq.
 
(Reid, 
Pedersen, McCarthy & Ballew, LLP)
, 
of Seattle, Washin
g-
ton.
 
John M. Payne, Esq., Christopher L. Hilgenfeld, Esq.
, 
and
 
Selena C. Smith, Esq. (Davis Grimm Payne & Marra), 
of 
Seattle, Washington.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
OHN 
J.
 
M
C
C
ARRICK
, Administrative Law Judge.  This case 
was tried in Seattle, Washington, from July 6 to 16, and 20, 
2010, upon the fourth order 
consolidating cases, fourth amen
d-
ed consolidated complaint (complaint), as amended
,
1
 
and notice 
                                        
                  
 
1
 
At the beginning of the hearing, GC Exh. 1(xx) replaced the fourth 
paragraph of complaint par
.
 
17 which se
ts forth the remedy for R
e-
spondent

s alleged violation of Sec
.
 
8(a)(5) of the Act for failure to 
apply the expired collective
-
bargaining agreement

s health and welfare 
and pension benefits to returning strikers.  At the hearing, counsel for 
the General Cou
nsel moved to delete complaint pars. 1(i) and (o), 11(b) 
and (e) as to alleged discriminatee Tuttle, (f) and (h).  The complaint 
was further amended by the written stipulation of the parties (Jt. Exh. 3) 
to reflect the non
-
Board settlements reached during 
the hearing of 
several charges and complaint allegations.  The parties jointly moved to 
sever complaint pars. 1(k), (l), (m), (n), 11(g) and (i) and the portions of 
paragraph 15 related to employees Gentry and Dyche and that Case 19

CA

0
32030 be remanded t
o the Regional Director to process the se
t-
tlement.  In addition the parties moved to sever complaint allegations 
1(e), (f), and (g), 12, 13(b) and the portion of 13(c) referring to 13(b) 
the portion of 13(d) referring to 13(b), the portion of 15 referring 
to 12 
and the portion of 16(b) referring to 13(b) and that Case 19

CA

0
31827 be remanded to the Regional Director to process the settlement.  
The parties further moved to sever complaint allegations 1(h), 11(d) 
and the portions of 11(e) and (f) and 15 rela
ted to employee Neubauer 
and that Case 19

CA

0
31865 be remanded to the Regional Director to 
process the settlement.  The mo
tion was granted.  
After the hearing the 
parties filed a joint motion to sever complaint pars
.
 
6, 7, 14, 16, and 
those portions of 17
 
making reference to pars. 6, 7, 14, and 16.  The 
motion was granted.
 
of hearing issued on May 24, 2010, by the Regional Director 
for Region 19.
 
The complaint, as amended, alleges that Respondent violated 
Section 8(a)(
3
) and (
1
) o
f the Act by suspending and dischar
g-
ing striking employee Jeff Gibson from his former or substa
n-
tially equivalent position of employment because he assisted 
the Union and engaged in protected concerted activities.
 
The complaint, as amended, further alleges
 
that Respondent 
violated Section 8(a)(
5
) and (
1
) of the Act by failing to apply 
the terms of the expired collective
-
bargaining agreement to the 
Employee Benefit Trust Funds and the Pension Trust and by 
applying its own health care plan to striking employe
es after 
the Unions

 
unconditional offer for the strikers to return to 
work.
 
Respondent filed a timely answer to the complaint stating it 
had committed no wrongdoing and raised several affirmative 
defenses including:
 
 
 
.  .  .  .
 
7.  Without conceding that
 
Respondent is obligated to 
adhere to the terminated and expired collective bargaining 
agreement in all sections, Respondent has followed and 
acted in compliance with the enforceable provisions of the 
expired collective bargaining agreement and the Act.
 
8.
  
Any change in business operations which Respon
d-
ent implemented were done for substantial legitimate 
business justifications and were in compliance with the 
provisions of the expired collective bargaining agreement 
and the Act.
 
9
.  Any alleged unilateral 
changes made by Respon
d-
ent were lawfully accomplished in accordance with the 
Act, including prior good faith notice to the Unions and an 
opportunity to bargain.
2
 
I
SSUES
 
As noted in footnote 1 most of the issues herein were r
e-
solved during the course of the
 
hearing by settlement.  The 
remaining issues for resolution are:
 
 
1.  Did Respondent violate Section 8(a)(1) and (5) of 
the Act by unilaterally ceasing to make payments into the 
trust funds?
 
2.  Did Respondent violate Section 8(a)(1) and (5) of 
the Act by
 
unilaterally implementing its health care plan 
for returning strikers?
 
3.  Did Respondent violate Section 8(a)(1) and (3) of 
the Act by suspending, terminating and failing to reinstate 
striker Jeff Gibson?
 
                                        
                  
 
2
 
At the end of its case in chief, Respondent moved to amend its a
n-
swer to allege an additional affirmative defense that the parties had 
reached impasse on the issue of benefits for retu
rning strikers.  Since 
the case had been fully litigated at the time Respondent offered its 
motion, the motion was denied.
 
 OAK HARBOR FREIGHT L
INES
 
 
333
 
F
INDINGS OF 
F
ACT
 
Upon the entire record
3
 
herein, 
including the briefs from the 
counsel for the General Counsel, Charging Party, and Respon
d-
ent, I make the following findings of fact.
 
I
.
  
JURISDICTION
 
Respondent admitted it is a State of Washington corporation 
with offices and places of business located t
hroughout the 
States of California, Idaho, Oregon
,
 
and Washington where it is 
engaged in the business of transporting freight.  Annually, R
e-
spondent in the course of its business operations derived gross 
revenues in excess of $500,000 for the transportatio
n of freight 
from the States of California, Idaho, Oregon and Washington 
directly to points outside the States of California, Idaho, Or
e-
gon, and Washington.
 
Annually, Respondent in the course of its business oper
a-
tions purchased and received goods valued i
n excess of $50,000 
at its facilities in the States of California, Idaho, Oregon, and 
Washington directly from points located outside the States of 
California, Idaho, Oregon, and Washington.
 
Based upon the above, Respondent is an employer engaged 
in commer
ce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
II
.
  
LABOR ORGANIZATION
 
Respondent admitted and I find that 
Teamsters Locals 81, 
174, 231, 252, 324, 483, 589, 690, 760, 763, 839
,
 
and 962 
are 
labor organizations within the meaning of Section
 
2(5) of the 
Act.
 
III
.
  
THE ALLEGED UNFAIR L
ABOR PRACTICES
 
A.  The Facts
 
1.  The Respondent

s business and bargaining history
 
Respondent is engaged in the business of transporting freight 
from over 30 terminals located in California, Idaho, Oregon, 
and 
Washington.  Respondent

s director of labor relations and 
human resources is Robert Braun (Braun).  Respondent

s 
Mount Vernon, Washington terminal manager is Michael Ap
o-
daca (Apodaca).  In its answer to the complaint Respondent 
admitted that the above
-
name
d individuals are supervisors or 
agents within the meaning of the Act.
 
Respondent has had a long term collective
-
bargaining rel
a-
tionship with the above captioned Teamsters Local Unions, 
collectively the Unions, whose jurisdictions include Respon
d-
ent

s term
inals in Washington, Oregon, and Idaho, and has 
memorialized that collective
-
bargaining relationship in a series 
of collective
-
bargaining agreements (CBA), the latest of which 
was effective from November 1, 2004
,
 
to October 31, 2007.
4
  
Over the years the 1
2 local Unions have engaged in joint ba
r-
                                        
                  
 
3
 
Counsel for the Acting General Counsel filed a Motion to Correct 
Record on September
 
30, 2010.  On October 4, 2010, Respondent file
d 
a letter indicating it had no opposition to the Motion to Correct Record.  
In its brief Charging Party essentially agreed with counsel for the Ac
t-
ing General Counsel

s Motion.  The Motion to Correct Record is gran
t-
ed.
 
4
 
GC Exh. 2.
 
gaining with Respondent, resulting in one collective
-
bargaining 
agreement signed by each local.
 
Paragraph 1.03 of the expired CBA provides for the bargai
n-
ing unit of the Respondent

s employees covered by the co
n-
tract
:
 
 
Scope of Agreement:
 
 
1.03  The execution of this Agreement on the part of the E
m-
ployer shall cover all line haul and pickup and delivery oper
a-
tions of the Employer that are covered by this Agreement, and 
shall only have application to the work performed
 
by the fo
l-
lowing designated unit of employees:
 
 
All truck drivers, helpers, dockmen, warehousemen, checkers, 
power
-
lift operators, hostlers, and other such employees as 
may be presently or hereafter represented by each Local U
n-
ion as referenced in Appendi
ces A, B, C, and D, engaged in 
local pick
-
up, delivery and assembling of freight, within the 
jurisdiction of the Local Union and office
-
clerical and shop 
employees employed by the Employer excluding however, 
the classifications set forth immediately below 
in section 1.04.
 
 
1.04  The following classifications of employees are specif
i-
cally excluded from the coverage of this Agreement:
 
 
(a) confidential employees, supervisory and professional e
m-
ployees within the meaning of the Labor Management Rel
a-
tions Act o
f 1947, as amended;
 
 
(b) employees already covered by an existing union contract 
not included in this agreement;
 
 
(c) office supervisors exercising independent judgment with 
respect to the responsibility for directing the work or reco
m-
mending hiring and fi
ring; and
 
 
(d) nonbargaining unit employees.
 
 
The most recent CBA at paragraphs 17 and 18 provide that 
Respondent is obligated to make contributions for bargaining 
unit employees to the Washington Teamsters Welfare Trust, the 
Oregon Warehouseman Trust, the
 
Western Conference of 
Teamsters Pension Trust Fund and the Retirees Welfare Trust.
 
In order to implement the CBA trusts described above, the 
parties must execute subscription agreements (SA) or employer 
union pension certifications (EU).  These form agree
ments 
provide, inter alia:
 
 
COLLECTIVE BARGAINING AGREEMENT
 
 
. . . 
. 
Upon expiration of the current or any subsequent ba
r-
gaining agreement requiring contributions, the employer 
agrees to continue to contribute to the trust in the same ma
n-
ner and amount as 
required in the most recent expired ba
r-
gaining agreement until such time as the undersigned either 
notifies the other party in writing (with a copy to the trust 
fund) of its intent to cancel such obligation five days after r
e-
ceipt of notice or enter into a
 
successor bargaining agreement 
which conforms to the trust policy on acceptance of employer 
contributions, whichever occurs first. . . .
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
334
 
ACCEPTANCE OF TRUST AGREEMENT
 
 
The undersigned further acknowledge that with each succe
s-
sive collective bargaining 
agreement to the one identified 
above that provides for contributions to continue to be made 
to (appropriate trust listed), the parties agree to continue to be 
bound by the terms of the trust agreement and any subsequent 
amendments thereto.  This subscript
ion agreement will aut
o-
matically continue until such time as contributions are no 
longer required to be made to the trust under a collective ba
r-
gaining agreement between the parties; . . . .
 
5
 
 
Respondent and the various local Unions signed the requisite 
S
A and EU agreements in November 2005.
 
2.  2007

2008 Prestrike bargaining for a new contract
 
The parties commenced bargaining for a new collective
-
bargaining agreement in 2007.  Respondent was represented 
during the course of negotiations by its attorney Jo
hn Payne 
(Payne) and it

s Director of Labor Relations and Human R
e-
sources Robert Braun.   The local Unions were represented by a 
representative of each local and were led by a variety of union 
officials including John Hobart (Hobart).  Hobart was president
 
of Teamsters Joint Council 28 and was the Unions

 
chief 
spokesman from August 2008.
 
3.  The strike and cancellation of the trust EU
 
and SA agreements
 
On September 22, 2008, Respondent

s employees in the unit 
represented by the various Teamsters Locals com
menced a 
work stoppage.  Respondent hired strike replacements and a 
number of current unit employees chose to continue working 
and crossed the picket line.  Between September 23 and 26, 
2008, Payne advised the Unions and the Trusts that Respondent 
intended
 
to cancel its subscription agreements and employer 
union pension certifications.
6
 
The letters provided:
 
 
Please be advised that this constitutes Notice of Intent 
to Cancel Obligations to the (appropriate trust stated), five 
(5) days after receipt of this 
notice.
 
This notice is being provided pursuant to the (appr
o-
priate trust named) Subscription Agreement (or Employer
-
Union Pension Certification), regarding Oak Harbor 
Freight Lines.
 
 
In addition on September 24, 2008, Payne sent letters
7
 
to the 
Trusts advi
sing that Respondent was obligated under the Act to 
continue making trust fund contributions for employees who 
chose not to strike but crossed the picket lined and continued to 
work.  The letters provide:
 
 
Under the NLRA, Oak Harbor Freight Lines is requir
ed to 
continue to make (the appropriate trust named) and other be
n-
efit contributions on behalf of current bargaining unit e
m-
ployees who choose not to strike and instead decide to cross 
the picket line at Oak Harbor Freight Lines.  Oak Harbor 
Freight Lines 
will continue to make such contributions under 
                                        
                  
 
5
 
GC Exhs. 36

41.
 
6
 
GC 
Exhs. 42

45(a).
 
7
 
GC Exhs. 46

49.
 
medical plans that were in place under the expired agreement 
for these current employees who cross the picket line.  These 
are current Oak Harbor employees who did not join the strike, 
but chose instead, to cr
oss the picket line and continue wor
k-
ing (

crossovers

).
 
By contrast, Oak Harbor Freight Lines does not intend 
to make benefit contributions to the (appropriate trust 
named) on behalf of strike replacements.  This is what 
caused Oak Harbor Freight Lines to
 
send the Notice of I
n-
tent to Cancel which is dated September 23, 2008.
 
Please let me know whether the Trust fund will accept 
such contributions and process the claim of the crossovers.  
Additionally, Oak Harbor will make the October 10, 2008 
contribution 
for September hours.
 
 
The trusts each replied that they would not accept contrib
u-
tions from Respondent.
8
  
Payne admitted that at the time he 
sent his September 24 letter he was aware that the Western 
Conference of Teamsters Pension Trust required contribut
ions 
on behalf of all bargaining unit employees, including strike 
replacements and crossovers.  Payne likewise admitted that the 
purpose of the cancellation of the SA and EU agreements was 
so that he could provide different benefits to strike replac
e-
ments.
 
As a result of the Trusts

 
response, on October 3, 2008 Payne 
wrote
9
 
the Union advising that Respondent proposed for cros
s-
over employees:
 
 
1
.  
Pension
.  We propose that contributions would be 
placed in an Oak Harbor
 
escrow account on behalf of 
crossovers.  We will hold these contributions in abeyance, 
depending upon the outcome of the strike.
 
2.  
Health & Welfare
.  The WTWT and Oregon tea
m-
sters Local 206/Employers Trust won

t pay claims after 
October 31.  Therefore, 
the Employer proposes to temp
o-
rarily cover its crossovers (after October 31) under its 
Company medical plan (during the strike), so that they do 
not go without coverage.  This would be an interim mea
s-
ure pending the outcome of bargaining and of the strike.
 
3.  
Retirees Welfare
.  The Washington Retirees Trust 
will not accept contributions for crossovers after Septe
m-
ber hours, October contributions.  Oak Harbor proposes to 
place post
-
October contributions in an escrow account 
pending the outcome of negotiatio
ns and the strike.
 
4.  Bargaining during the strike
 
 
On October 9, 2008, the parties met to bargain over a succe
s-
sor collective
-
bargaining agreement.  Prior to this meeting on 
September 22, 2008, Respondent had given the Union its last, 
best, and final off
er.
10
  
The Union brought its counterproposal 
to Respondent

s last, best and final offer to the October 9, 2008 
meeting.
11
  
At this meeting Respondent

s attorney Payne asked 
Union spokesman Hobart if he had a response to his letter of 
October 3 dealing with
 
trust payments for crossovers.  Hobart 
agreed to escrow pension and retirees contributions for cross
o-
                                        
                  
 
8
 
GC Exhs. 50

53.
 
9
 
GC Exh. 54.
 
10
 
GC Exh. 55.
 
11
 
GC Exh. 56.
 
 OAK HARBOR FREIGHT L
INES
 
 
335
 
vers and noted that crossovers were covered by Respondent

s 
medical plan.  No agreement was reached concerning poststrike 
coverage for strikers under Resp
ondent

s medical plan or for 
poststrike continued escrow of returning strikers

 
pension and 
retiree trust funds.
 
During the October 9, 2008 meeting Payne asked Hobart 
what it would take to end the strike and Hobart reviewed the 
terms of the Union

s counter
proposal noting particularly the 
importance of maintaining health and welfare and pension be
n-
efits.  Later, Payne indicated Respondent was withdrawing its 
5
-
year duration of contract proposal and noted that Respondent 
would review the Union

s latest propos
al.
12
 
The next bargaining session took place on November 7, 
2008
,
 
after the parties exchanged correspondence discussing 
bargaining issues.  At this meeting the Union made a present
a-
tion on a different health and welfare plan the Union considered 
a compromi
se between its proposal for health and welfare and 
Respondent

s proposal for its own medical plan.
 
At about the same time an issue arose concerning vacation 
pay and concomitant trust contributions for strikers.  In a letter 
to Hobart dated October 24, 2008
, Payne stated that it was R
e-
spondent

s practice to pay its employees vacation pay in Jan
u-
ary.  However, trust contributions were not made until the vac
a-
tion time was requested.
13
  
Payne noted that at least one striker 
was requesting vacation time in the n
ear future and that the 
trust funds were not accepting contributions.  Payne suggested 
that since the trusts were not accepting Respondent

s contrib
u-
tions that on an interim basis Respondent make the trust contr
i-
butions directly to the striking employee an
d that pension co
n-
tributions be held in escrow.  In response by letter
14
 
dated O
c-
tober 29, 2008, Hobart agreed that the vacation benefits accrued 
in January 2008 were due to the trusts but that Pension Trust 
contributions could be h
e
ld in escrow.
 
The issue
 
of vacation pay for strikers was again raised by 
Payne in his November 7, 2008 letter.
15
  
Payne stated that R
e-
spondent had striking employees who were not paid vacation 
pay before September 30, 2008, now requesting vacation time 
off.  Payne suggested the 
Respondent pay Trust contributions 
directly to the employees and to escrow their pension contrib
u-
tions on an interim basis.  By letter
16
 
dated November 17, 2008, 
Hobart agreed to this proposal.
 
5.  Return to work and poststrike bargaining
 
On February 12, 2
009, the Union made an unconditional o
f-
fer
17
 
to return to work.  On February 17, 2008, the parties met 
to discuss the terms of striking employees

 
return to work.  At 
the meeting Payne presented the Union with a letter
18
 
that sta
t-
ed all striking employees 
would be returned to work on Febr
u-
ary 18, 2009, that some employees would be suspended pen
d-
ing investigation of strike misconduct, and that some emplo
y-
ees would be laid off due to lack of work.  During this meeting 
                                        
                  
 
12
 
GC Exh. 57.
 
13
 
GC Exh. 60(b).
 
14
 
GC Exh. 61.
 
15
 
GC Exh. 65.
 
16
 
GC Exh. 66.
 
17
 
GC Exh. 74.
 
18
 
GC Exh. 24.
 
Payne gave the Union another letter
19
 
sta
ting Respondent

s 
understanding of the 

status quo

 
for returning strikers

 
wages 
and benefits:
 
 
Oak Harbor proposes to continue the status quo regarding 
wages and benefits.  The benefits proposal is based on the fact 
that the Trust funds (i.e., Pension, H
ealth & welfare, and 
Washington Retirees H&W) have consistently refused to a
c-
cept contributions for returning strikers.
 
 
Thus, the status quo is the wage rate in the terminated CA.  It 
also includes the agreement reached with the Union in early 
October 200
8 regarding Pension, Washington Retirees Health 
& Welfare, and Teamsters Health & Welfare for returning 
strikers.  Oak Harbor would continue to follow the agreed u
p-
on status quo for returning strikers, which is as follows:
 
 
*
Health & Welfare
:  Oak Harbor w
ill cover the retur
n-
ing strikers under its Company Plans pending a different 
agreement with the Union on Health & Welfare.  (This 
will allow these employees to have coverage.)
 
*
Pension
:  Oak Harbor will place the monthly contr
i-
butions into an escrow accoun
t pending some other 
agreement on the subject.
 
*
Washington Retirees Health & Welfare
:  Oak Harbor 
will put the monthly contributions into an escrow account 
pending a different agreement on this subject.
 
 
Hobart expressed his disagreement with Payne

s under
stan
d-
ing of the status quo as to wages and benefits for returning 
strikers as expressed in Paynes

 
letter.  Payne asked Hobart if 
the Union was placing conditions on the strikers return to work 
and Hobart replied that the strikers return to work was in ne
u-
tral.
 
On February 18, 2009, Hobart sent a letter
20
 
to Payne which 
reiterated that the strikers had made an unconditional offer to 
return to work.  Hobart stated further that the health and we
l-
fare and pension trusts would accept trust contributions if the 
parties signed an 

interim agreement

 
stating, 

that the parties 
agree to continue their participation in the funds during the 
period in which they are negotiating a collective bargaining 
agreement to replace the expired contract.

  
Hobart attached the 
ema
ils
21
 
from the trusts to his February 18 letter.  The email 
from the Washington Teamsters Welfare Trust and Retirees 
Welfare Trust stated:
 
 
The Washington Teamsters Welfare Trust and Retirees We
l-
fare Trust will accept a written interim agreement between 
the 
parties to participate in the Trusts provided that the agreement 
complies with each Trust

s operating rules and the parties also 
execute a new Subscription Agreement for each trust.
 
 
The email from Western Conference of Teamsters Pension 
Trust stated:
 
 
Al, you have asked whether or not participation under the 
Western Conference of Teamsters Pension Trust could be a
c-
ceptable on the basis of an interim collective bargaining 
                                        
                  
 
19
 
GC Exh. 25.
 
20
 
GC Exh. 75.
 
21
 
GC Exhs. 75(c) and (d).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
336
 
agreement.  The short answer is yes, provided that the agre
e-
ment provides for the 
continuation of Pension Contributions 
at the same rate as previously contained in the last acceptable 
pension agreement.  Further, the Trust would require an ex
e-
cuted Employer
-
Union Pension Certification form to be su
b-
mitted along with the new collective b
argaining agreement.
 
 
It should be noted that the interim agreement must conform to 
the Trust

s policies for the Acceptance of Employer Contrib
u-
tions found in the agreement and Declaration of Trust.  Fina
l-
ly, it is critical that the effective date for the 
commencement 
date of contributions be clear.  The Trust does not permit a 

gap

 
in the payment of Pension Contributions except for p
e-
riods of strike where the bargaining parties agree that no co
n-
tributions are due.  As a result, contributions to the Trust 
would have to resume effective with the bargaining unit

s r
e-
turn to work.
 
 
Between February 19 and 25, 2009, phone conversations 
took place between Payne and Union 
A
ttorney David Ballew 
(Ballew) concerning Respondent

s
 
position on the status quo as 
to wages and benefits for returning strikers.  During a convers
a-
tion on February 20, 2009, Payne contended that Respondent

s 
position (apparently as expressed in his February 17, 2009 le
t-
ter) regarding the trusts was to maint
ain the status quo and 
Ballew contended that the status quo was the terms of the e
x-
pired collective
-
bargaining agreement.
 
During the course of these conversations Payne offered a 
middle ground as an alternative to his February 17 status quo 
letter that Res
pondent would agree to the Union

s Pension 
Trust.  Ballew said the Union could not accept this proposal.
 
In a February 25, 2009 conversation
,
 
Payne told Ballew that 
he was no longer authorized by Respondent to discuss bargai
n-
ing with Ballew.  Payne also sa
id that Respondent and the U
n-
ion were making progress toward a collective
-
bargaining 
agreement.
 
The striking employees returned to work on February 26, 
2009, under the terms outlined in Payne

s February 17, 2009 
letter.
 
6.  The Trusts

 
position on receivin
g contributions
 
At the hearing Mark Coles, an account executive with 
Northwest Administrators, who manages the Retirees Trust 
testified that an interim labor agreement was not necessary to 
support trust contributions as the expired CBA would be suff
i-
cient 
together with a new SA.  Likewise Michael Sander (San
d-
er), vice president of Northwest Administrators and the admi
n-
istrative manager of the Western Conference of Teamsters Pe
n-
sion Trust, explained that the trust could not accept pension 
contributions from 
Respondent for crossovers if Respondent 
did not make contributions for strike replacements as this 
would violate selectivity rules.  Sander also explained that the 
trust would accept contributions in the absence of an EU or SA 
and with an expired CBA.  In 
additional Sander testified that 
the pension trust would accept trust contributions based solely 
on the expired CBA and an order from the administrative law 
judge herein.  This position was confirmed by Rick Dodge, 
chairman of the Pension Trust.
22
 
7.  Stri
ke misconduct

Jeff Gibson
 
Jeff Gibson (Gibson) worked for Respondent as a delivery 
driver at its Mt. Vernon, Washington terminal.  Gibson was one 
of the striking employees who was suspended pending invest
i-
gation into strike misconduct.  Gibson went on stri
ke with fe
l-
low employees in September 2008 and engaged in picketing at 
the Mt. Vernon terminal.  Gibson also engaged in ambulatory 
picketing in which he followed Respondent

s trucks and pic
k-
eted at customers

 
sites.
 
When the strike ended, Gibson reported f
or work at R
e-
spondent

s Mt. Vernon terminal where he was told that he had 
been suspended.
 
A few weeks later an investigatory interview into Gibson

s 
alleged strike misconduct was conducted by Respondent.  
There were 11 incidents of strike misconduct attrib
uted to Gi
b-
son by Respondent.  During the investigatory interview Gibson 
was given an opportunity to respond to each of the 11 alleg
a-
tions.  On March 16, 2009, Gibson was discharged for strike 
misconduct.
23
 
While Braun had a list of 13 employees from Respo
ndent

s 
terminal managers who had engaged in strike misconduct, other 
than the allegations leveled against Gibson, no other evidence 
of strike misconduct was offered at trial.  Braun was the ult
i-
mate decisionmaker concerning discipline for those accused of
 
strike misconduct.  In making his decision concerning Gibson, 
Braun relied solely upon a package of information that was 
supplied to him by the law firm hired by Respondent to invest
i-
gate the alleged misconduct.
24
  
That evidence is set forth below 
togethe
r with Gibson

s testimony at the hearing.
 
8.  The strike misconduct incidents involving Gibson
 
a.  Mike Apodaca
 
Toward the end of the strike when Gibson was on the picket 
line, Mt
.
 
Vernon terminal manager, Mike Apodaca (Apodaca), 
got out of his car about 2
0 feet from Gibson on the terminal 
property.  Gibson admitted that he asked Apodaca about R
e-
spondent

s owner, Ed Vander Pol cheating on his wife and that 
he then called Apo
d
aca a 

real piece of shit.

  
Braun did not 
consider this incident alone sufficient 
to terminate Gibson.
 
b.  Bruce Miller
 
Bruce Miller (Miller) was Gibson

s coworker at the Mt. 
Vernon
 
terminal.  Gibson and Miller were friends.  On the first 
day of the strike Miller had a phone conversation with Gibson 
in which Gibson said that if Miller crossed the picket line he 
would not live to see retirement.  Miller advised Apodaca of 
Gibson

s thr
eat and on February 20, 2009 gave an affidavit 
concerning the Gibson threat.  Gibson denied threatening Miller 
but admitted saying if Miller crossed the picket line, their 
friendship was over.  I found Gibson to be an evasive witness 
whose recollection lac
ked specificity.  I will credit Miller.  
                                        
                  
 
22
 
GC Exh. 91.
 
23
 
GC Exh. 35.
 
24
 
R. Exh. 36.
 
 OAK HARBOR FREIGHT L
INES
 
 
337
 
Braun did not consider this incident alone sufficient to term
i-
nate Gibson.
 
c.  Joe Velasco

delivery at a customer
 
Joe Velasco (Velasco) was Gibson

s coworker at Respon
d-
ent

s Mt. Vernon
 
terminal.  While Velasco was making a deli
v-
ery in November 2008 at a customer

s facility in Bellingham, 
Washington, he saw Gibson getting out of a small pickup truck.  
Velasco did not notice any sign indicating the Union was on 
strike.  Gibson approached 
Velasco and called him a scab and 
said Velasco would lose his job.  A short time later, Gibson told 
Doug Jensen, the customer

s employee, not to take the delivery 
from Velasco.  Jensen told Gibson to leave the property and 
Gibson left.  Velasco reported th
is incident to Respondent and 
later filled out a declaration.  According to Gibson, he entered 
the customer

s property to engage in ambulatory picketing for 
informational purposes and so advised the customer who asked 
Gibson to leave the property.  Velasco
 
admitted in his declar
a-
tion and testimony at trial that he advised the customer that 
Gibson was there because of a labor dispute with Oak Harbor.  
There was no evidence in the report Braun reviewed, including 
Velasco

s declaration, to reflect that Gibson 
yelled or acted 
rudely toward the customer.  Indeed Velasco testified that Gi
b-
son, 

had some respect for the customer, even though he did get 
in his face.

25
  
Braun considered this conduct serious enough to 
warrant a suspension.  In its brief Respondent co
ncedes that this 
incident did not constitute serious misconduct.
 
d.  Joe Velasco

driving on Guide Meridian Road
 
In January 2009, Velasco was driving Respondent

s truck on 
Guide Meridian Road in Bellingham, Washington.  In the area 
he was driving the road w
as one lane in each direction due to 
road construction.  Velasco saw a small pickup truck coming in 
the opposite direction toward him. The pickup swerved into 
Velasco

s lane and then swerved back out.  Velasco estimated 
that the closing speed of both drive
rs as they approached each 
other from opposite directions was 90 to 100 mph.  Velasco 
identified the driver as Gibson.  Gibson denied this allegation.  
Contrary to Respondent

s assertion in its brief, Gibson denied 
he had or drove a small pickup truck.  Th
e only pickup truck 
Gibson admitted he owned was a 1973 full size 3/4 ton red 
Chevrolet.  Gibson stated the truck was not insured and was not 
driven.  The only evidence Braun had concerning this incident 
was Velasco

s declaration which stated:
 
 
13.  Someti
me in November, 2008, I was driving northbound 
in the Bellingham area through a construction zone, a small, 
pick
-
up truck suddenly pulled in front of me.  I
 
noticed it was 
Jeff Gibson in front of me.  He smirked at me and then moved 
back into the lane to m
y right.  I believe he was trying to get 
me to brake suddenly and lose control of my truck.
26
 
 
Apparently, Velasco did not consider this incident serious 
enough to file a report to the police or to Respondent.
 
In view of Gibson

s denial that he owned or dr
ove a small 
pickup truck and the difficulty Velasco would have identifying 
anyone coming head on at 100 mph, I do not credit Velasco

s 
                                        
                  
 
25
 
Tr. at 1411, LL. 4

7.
 
26
 
R. Exh. 36, at 18.
 
testimony that it was Gibson who swerved into Velasco

s lane.  
Moreover, Velasco

s declaration does not state that Gibson
 
swerved into Velasco

s lane of traffic as Respondent contends.  
Rather it appears Gibson was passing not coming head on at 
Vela
s
co
.
  
If Gibson was coming head on he would have pulled 
back into the lane to Velasco

s left to avoid hitting Velasco.  
Braun sa
id that he considered this incident serious enough 
alone to warrant Gibson

s termination.
 
e.  Videos
 
During the course of the strike Gibson videoed various inc
i-
dents that he considered to be safety violations by Respondent

s 
drivers as well as security gua
rds videoing strikers.  Eight of 
these videos were posted on YouTube.com.  Braun gave this 
little weight in his decision to terminate Gibson.
 
f.  Shane Brantner

driving on Guide Meridian Road
 
Toward the end of the strike, on about November 26, 2008, 
Gibson
 
was driving on Guide Meridian Road in Bellingham, 
Washington, when he saw one of Respondent

s trucks ahead of 
him which was driven by Respondent

s replacement driver 
Shane Brantner (Brantner).  According to Brantner

s testimony, 
he slowed to let the car p
ass because the car was only one to 
2
 
feet behind his truck for a few seconds.  The car passed Bran
t-
ner and as it did the driver gave Brantner the finger.  The car 
then pulled in front of Brantner and the driver continued to give 
Brantner the finger while 
repeatedly putting on its brakes while 
not coming to a full stop.  Brantner was forced to apply his 
brakes in response to the car in front of him but was able to 
control his truck despite Gibson

s driving.  The evidence Braun 
used to decide Gibson

s fate c
onsisted of Brantner

s declaration 
which did not indicate Gibson was tailgating nor that Gibson 
pulled six to seven feet back in front of Brantner, as Brantner 
testified.  When the car and Brantner

s truck reached the next 
stop light, Gibson got out of his
 
car jumped on Brantner

s ru
n-
ning board and asked Brantner if he was the guy who wanted to 
beat him up.  Brantner said no and Gibson said that the drivers 
at Oak Harbor had to watch out for him.  Brantner reported this 
incident to Respondent and later gave
 
a declaration.  Braun 
only considered the erratic driving incident to be serious.  Gi
b-
son denied tailgating Brantner or driving in an erratic fashion 
but admitted asking if Brantner was the person who threatened 
him and told Brantner to tell the drivers t
o watch what they say 
because word gets around.  I found Gibson to have a hostile 
attitude during the course of his testimony.  His recollection 
was lacking in specifics and there was inconsistency in his 
testimony concerning prior discipline.  On the othe
r hand 
Brantner at the time of his testimony had not been working for 
Respondent for at least a year and thus had no motivation to 
distort his testimony.  Brantner

s testimony was given without 
hostility and was detailed and consistent.  I will credit Bran
tner 
over Gibson.
 
g.  Donald Timm

NAPA delivery
 
Near the end of the strike in a NAPA auto parts parking lot, 
Respondent

s replacement driver Donald Timm (Timm) was 
parked in one of Respondent

s trucks.  Gibson saw Respon
d-
ent

s truck and parked his car next
 
to the truck.  According to 
Timm, Gibson said, 

How would you like it if somebody came 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
338
 
to your house and fucked your wife.

  
Timm replied he would 
not like that.  Gibson told Timm that was what he was doing by 
taking strikers

 
jobs.  About 10 days later a
t Respondent

s Mt. 
Vernon terminal Gibson repeatedly said to Timm, 

Hey, 
where

s your wife because I

m going to come over [sic] fuck 
her like you

re fucking me.

  
Timm reported this incident to 
Respondent and gave a declaration.  According to Gibson he 
ask
ed Timm if he would like it if someone was doing his wife 
while he was at work.  I found Timm to be a credible witness 
whose recollection was detailed and consistent.  I found Gibson 
to be an angry witness with less than a good memory.  I will 
credit Timm

s testimony.
 
There is no evidence that anyone tried to follow Timm or 
any other employee to their houses or attempted to locate 
Timm

s or any other employees

 
house.  Braun said he consi
d-
ered this a serious incident warranting termination.
 
h.  Jim McDonald
 
incident leaving the Mt. Vernon terminal
 
Jim McDonald (McDonald), Respondent

s driver, said that 
during the strike he was leaving the Mt. Vernon terminal in 
Respondent

s tractor
-
trailer when he observed Gibson standing 
about 
6
 
to 
8
 
feet from the trailer. 
 
When McDonald started to 
turn left to enter the road, he lost sight of Gibson, causing him 
to slam on his brakes because he could not tell where Gibson 
was.  When he left the truck cab, McDonald saw Gibson stan
d-
ing a foot away from his rear tires.  There 
is no evidence that 
Gibson lunged at McDonald

s truck.  All McDonald was able 
to say is that he lost sight of Gibson while he was making a left 
turn, that he stopped his truck and that when McDonald got 
down from his cab, he observed Gibson a few feet away
 
from 
the left end of the trailer.
 
Braun said this was a serious incident that alone warranted 
suspension and when considered with the other strike misco
n-
duct warranted Gibson

s termination.  Gibson denied jumping 
in front of or touching Respondent

s truck
s when entering or 
leaving Respondent

s facilities.
 
i.  Threats of union lawsuits
 
Gibson admitted twice telling crossover employees that the 
Union would sue them and recover the money they were ma
k-
ing during the strike.  While Braun considered this a serio
us 
incident, it alone was not enough to warrant Gibson

s termin
a-
tion.
 
j.  Remarks to security guards
 
During the strike, at the Mt. Vernon terminal while he was 
picketing, Gibson admitted making crude remarks to Respon
d-
ent

s security guards.  Braun said tha
t these incidents were 
given no weight in his decision to terminate Gibson.
 
In making his decision considering Gibson

s discipline, 
Braun considered the totality of the alleged strike misconduct 
as set forth in Respondent

s Exhibit 36, which included a su
m-
mary of Gibson

s interview into the strike misconduct alleg
a-
tions.
 
k.  The postdischarge conduct of Gibson
 
Lavance Ross, an African
-
American, was hired by Respon
d-
ent in September 2008 as a strike replacement.  After Gibson

s 
termination in March 2009, in O
ctober 2009, Ross was making 
a delivery at Respondent

s customer, Wallace Farm.  While at 
the Wallace Farm loading dock, Gibson from about 30 feet 
away said to Ross, 

Hey, scab master funk.

  
After some add
i-
tional conversation and after Gibson had gotten c
loser to Ross, 
Gibson said 

You scabs caused me to lose my job and I lost 
everything.  I worked for Oak Harbor for 16 years and I was 
going to retire in 8 years.

  
Gibson appeared angry and had his 
finger about 6

8 inches from Ross

s face.  Ross is a large
 
man, 
significantly bigger than Gibson.
 
Braun recalled two incidents where Respondent had disc
i-
plined employees in the past 3 years for racial comments.  In 
one case a Caucasian mechanic called an African American 
driver 

nigger

 
twice in one week.  The em
ployee was su
s-
pended for 1 week.   On another occasion a Caucasian emplo
y-
ee referred to an African American employee as 

boy.

  
The 
offending employee was suspended for 1 week.  Braun, who is 
Caucasian, believes the term 

scab master funk

 
was a pejor
a-
tive
 
term that violated Respondent

s antidiscrimination policy 
because the term refers to odors emanating from African Ame
r-
icans.
 
B.  The Analysis
 
1.  The Trust Fund payments
 
Complaint 
p
aragraph 10(c) alleges that Respondent and the 
Locals entered into an 
agreement on or about October 9, 2008, 
in which Respondent promised to:
 
 
(ii) 
 
Provide coverage under its medical plan to its eligible 
crossover employees represented by the Locals, for claims 
made after October 31, 2008.
 
 
The complaint describes the terms
 
agreed to in paragraph 
10(c) as 

Temporary Benefit Changes.

 
Complaint 
p
aragraph 13(a) alleges that on or about February 
26, 2009, after the Locals

 
unconditional offer for the strikers 
and/or sympathy strikers to return to work, Respondent failed 
to appl
y the terms of the expired CBA as it related to the E
m-
ployee Benefit Trust Funds and the Pension Trust, and, instead, 
applied the Temporary Benefits Changes to the single unit 
and/or units of employees, including returning strikers and/or 
sympathy strikers
.
 
Counsel for the General Counsel contends that Respondent 
was obligated under the terms of the expired 2003

2007 CBA 
to continue making trust fund payments on behalf of its e
m-
ployees and its failure to make contributions to the various 
trusts and its unil
ateral implementation of its own health care 
plan and its escrow of funds to the various trusts violated Se
c-
tion 8(a)(5) of the Act.  As a remedy counsel for the General 
Counsel seeks an order requiring Respondent to pay all trust 
fund payments due the var
ious trusts since February 12, 2009, 
and reimbursement for medical bills not covered by Respon
d-
ent

s medical plan.
 
We start with the proposition that a
fter a collective
-
bargaining agreement expires, an employer must maintain the 
status quo on all mandatory
 
subjects of bargaining until the 
parties either agree on a new contract or reach a good
-
faith 
impasse in negotiations.  
Triple A Fire Protection, Inc., 
315 
NLRB 409, 414 (1994); 
Kingsbridge Heights Rehabilitation & 
Care Center,
 
353 NLRB 631 (2008).   
This
 
status quo oblig
a-
 OAK HARBOR FREIGHT L
INES
 
 
339
 
tion includes making contributions to fringe benefit funds 

N. 
D. Peters 
& 
Co., 
321 NLRB 927, 928 (1996).  
An employer 
may not implement its own terms and conditions of emplo
y-
men
t absent impasse or waiver by the Union.  In case of i
m-
passe, the employer must implement the exact terms of its final 
offer.  In case of waiver by the union, it must be clear and un
e-
quivocal.  
Tampa Sheet Metal Comp., 
288 NLRB 322, 326 
(1988).  
Carpenter Sprinkler Corp., 
238 NLRB 974 (1978).  
Provena 
St. 
Joseph Medical Ctr., 
350 NLRB 808, 811 (2007).
 
Whether a bargaining impasse exists is a matter of judgment 
which relies on factors like bargaining history, the good faith of 
the parties, the leng
th of the negotiations, the importance of the 
issue(s) as to which there is disagreement, and the contempor
a-
neous understanding of the parties as to the state of negoti
a-
tions.  
Taft Broadcasting Co., 
163 NLRB 475 (1969).
 
During overall negotiations for a n
ew CBA, an employer 
may not justify the unilateral implementation of a proposal on a 
particular subject, on the ground that it gave the union notice 
and an opportunity to bargain.  
Bottom Line Enterprises, 
302
 
NLRB 373, 374 (1991).
 
2.  The parties did not 
reach impasse on February 17, 2009
 
In this case there was no impasse in overall negotiations for a 
collective
-
bargaining agreement.  The parties began bargaining 
for a new collective
-
bargaining agreement in 2007.  Bargaining 
continued up to the strike in S
eptember 2008, throughout the 
strike, and after the strike ended.
 
On about September 22, 2008, Respondent provided its best, 
last, and final offer to which the Union responded with its 
cou
n
terproposals on October 9, 2008.  
During the October 9, 
2008 meetin
g Payne asked Hobart what it would take to end the 
strike and Hobart reviewed the terms of the Union

s counte
r-
proposal noting particularly the importance of maintaining 
health and welfare and pension benefits.  Later, Payne indicated 
Respondent was withdra
wing its 5
-
year duration of contract 
proposal and noted that Respondent would review the Union

s 
latest proposal.
 
The next bargaining session took place on November 7, 
2008, after the parties exchanged correspondence discussing 
bargaining issues.  At this 
meeting the Union made a present
a-
tion on a different health and welfare plan the Union considered 
a compromise between its proposal for health and welfare and 
Respondent

s proposal for its own medical plan.
 
On February 12, 2009, the Union made an unconditi
onal o
f-
fer to return to work.  On February 17, 2009, the parties met to 
discuss the terms of striking employees

 
return to work.  At the 
meeting Payne presented the Union with a letter that stated all 
striking employees would be returned to work on Februar
y 18, 
2009, that some employees would be suspended pending inve
s-
tigation of strike misconduct, and that some employees would 
be laid off due to lack of work.  During this meeting, Payne 
gave the Union another letter which stated that Respondent 
would place
 
returning strikers under its own health care plan 
and place contributions to the various trust funds into an escrow 
account.  Hobart expressed his disagreement with Payne

s u
n-
derstanding of the status quo as to wages and benefits for r
e-
turning strikers as
 
expressed in Paynes

 
letter.
 
Between February 19 and 25, 2009, phone conversations 
took place between Payne and Union attorney David Ballew 
(Ballew) concerning Respondent

s position on the status quo as 
to wages and benefits for returning strikers.  Durin
g the course 
of these conversations Payne offered a middle ground as an 
alternative to his February 17 status quo letter that Respondent 
would agree to the Union

s Pension Trust.  Ballew said the 
Union could not accept this proposal.
 
In a February 25, 2009
 
conversation Payne told Ballew that 
he was no longer authorized by Respondent to discuss bargai
n-
ing with Ballew.  Payne also said that Respondent and the U
n-
ion were making progress toward a collective
-
bargaining 
agreement.
 
Clearly as of February 17, 2009,
 
the date Respondent unila
t-
erally implemented its health care plan and escrowed trust fund 
payments, there was no impasse.  Even though Respondent had 
submitted what it termed its last, best, and final offer on Se
p-
tember 22, 2008, on and after February 17,
 
2009, the parties 
were still exchanging proposals and there was movement on 
various terms and conditions of employment.  Payne admitted 
on February 25, 2009
,
 
that the parties were still making pr
o-
gress toward a contract.
 
Thus, I find that as of February 
17, 2009 no impasse existed 
between the parties.
 
3.  Waiver
 
While otherwise unlawful unilateral acts may be justified in 
certain circumstances, including waiver or acquiescence by the 
Union, such waiver of bargaining rights by a union is not to be 
lightly 
inferred and must be clearly and unequivocally co
n-
veyed.  
Provena 
St.
 
Joseph Medical Ctr., 
350 NLRB 808, 811 
(2007).
 
At no time, during collective bargaining for a new contract, 
did the Union agree that terms and conditions of work for r
e-
turning strikers i
ncluded Respondent

s health plan and an e
s-
crow of trust fund payments.  It is clear that the Union agreed 
only to such terms and conditions of employment for crossover 
employees during the term of the strike.  From the terms of 
Payne

s October 3, 2008 prop
osal it is clear that Respondent

s 
health plan and escrowed funds applied only to crossover e
m-
ployees during the pendency of the strike.  This was not inten
d-
ed as an overall provision of the new collective
-
bargaining 
agreement.  Such an interim agreement c
annot be considered a 
waiver of the Union

s right to bargain over health and welfare 
and trust payments for an overall CBA.
 
However, Respondent argues that the Union has waived its 
right to receive trust fund contributions as a result of the co
n-
tract langu
age contained in the SA and EU agreements.  R
e-
spondent contends that the SA and EU agreements give it the 
unilateral right to discontinue benefit payments upon expiration 
of the CBA upon 5
 
days written notice to the Union and the 
Trust.  The relevant EU an
d SA agreement contain the follo
w-
ing language:
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
340
 
COLLECTIVE BARGAINING AGREEMENT
 
 
. . . 
. 
Upon expiration of the current or any subsequent ba
r-
gaining agreement requiring contributions, the employer 
agrees to continue to contribute to the trust in the same 
ma
n-
ner and amount as required in the most recent expired ba
r-
gaining agreement 
until such time as the undersigned either 
notifies the other party in writing (with a copy to the trust 
fund) of its intent to cancel such obligation five days after r
e-
ceipt of n
otice or enter into a successor bargaining agreement
 
(emphasis added) which conforms to the trust policy on a
c-
ceptance of employer contributions, whichever occurs first. . . 
.
 
 
The Board has found a waiver of the union

s right to receive 
trust contribution
s from the contractual language in a pension 
agreement in 
Cauthorne Trucking,
 
256 NLRB 721 (1981). The 
parties

 
pension agreement provided:
 
 
IT IS UNDERSTOOD AND AGREED that at the expiration 
of any particular collective bargaining agreement by and b
e-
tween the Union and any Company

s obligation under this 
Pension Trust Agreement shall terminate, unless, in a new 
collective bargaining agreement, such obligation shall be co
n-
tinued.  
[
Id. at 722.
]
 
 
The Board held that this provision constituted a waiver. 
 
The 
Board concluded that this language, explicitly stating that all 
company obligations under the pension agreement shall 

term
i-
nate

 
upon expiration of the contract, expressed a clear intent to 
relieve the employer of any obligation to make payments afte
r 
contract expiration.  The Board premised its finding of a waiver 
on the fact that the contract language explicitly addressed the 
obligation to provide the benefits and the statement in the co
n-
tract that the obligation would terminate.
 
Subsequent cases di
stinguishing 
Cauthorne
 
confirm that the 
Board will only find a clear and unmistakable waiver of the 
obligation to continue providing trust payments where there is 
explicit contract language authorizing an employer to terminate 
its obligations.
 
In 
Allied Si
gnal Aerospace
, 330 NLRB 1216, 1228 (2000), 
the Board and administrative law judge found the following 
contract language failed to clearly and unequivocally waive the 
union

s right to receive trust payments:
 
 
This Effects Bargaining Agreement shall be effe
ctive as of 
May 30, 1994, and shall remain in effect until midnight on 
June 6, 1997, but not thereafter unless renewed or extended in 
writing by the parties.  It is understood that expiration of this 
Agreement shall not foreclose the post
-
expiration paymen
t to 
employees of bonuses or other benefits which accrued to them 
because of layoff during the term of this Agreement, or the 
post
-
expiration presentation in a timely fashion of claims r
e-
garding matters arising out of the application of its terms prior 
to 
the expiration date.
 
 
The administrative law judge concluded that this language dealt 
solely with the question of whether the effects bargaining 
agreement remained in effect as a contract after June 6, 1997 
and made no provision about the termination of an
y duties or 
obligations on the part of Respondent to continue providing 
fringe benefits.
 
In 
Natico, Inc.,
 
302 NLRB 668, 685 (1991), the respondent 
argued that the following language relieved it of its obligation 
to make pension contributions:
 
 
[Section] 5.
16  It is agreed that the pension program effective 
April 1, 1976 will remain in effect for the term of this agre
e-
ment with the following changes.
 
Effective 12/16/83  Add 5/Hr. = 20 cent Total
 
Effective 12/16/84  Add 5/Hr. = 25 cent Total
 
 
The administrati
ve law judge concluded that in section 5.16, 
the parties agreed not to disturb the pension program effective 
1976 except for two 5
-
cent
-
per
-
hour increases.  However, the 
contractual language did not provide that the pension program 
would terminate on the e
xpiration of the contract.  The admini
s-
trative law judge, with Board approval, found that language to 
that effect is required either in the collective
-
bargaining agre
e-
ment or in the underlying pension agreement to satisfy a waiver 
condition.
 
In 
Schmidt
-
Tia
go Construction Co
., 286 NLRB 342 (1987),
 
the Respondent argued that the Union had waived its right to 
bargain regarding the Respondent

s cessation of payments into 
the pension trust fund, after expiration of the current collective
-
bargaining agreement by 
the following language of the pension 
certification and declaration of trust:
 
 
[Respondent] and [Union] hereby certify that 
a written 
labor 
agreement
 
is in effect between the parties providing for co
n-
tributions to the Western Conference of Teamsters Pensio
n 
Trust Fund [Trust Fund] and that such agreement conforms to 
the trustee policy on acceptance on Employer contributions 
and is not otherwise detrimental to the plan, and further pr
o-
vides that, the [Union] and [Respondent] agree to be bound by 
the Western 
Conference of Teamsters Agreement and Decl
a-
ration of Trust and Pension Plan as now constituted or as 
her
e
inafter amended.
 
 
The pension certification and the declaration of trust each co
n-
tained the following provision:
 
 
It is the policy of the Trustees of 
the Western Conference of 
Teamsters Pension Trust Fund to accept as Employer Contr
i-
butions only payment made in accordance with a Pension 
Agreement that is not detrimental to the Plan.  The determin
a-
tion of whether or 
not a
 
Pension Agreement 
is detrimental
 
to 
the Plan shall be made by the Trustees in their sole discretion.  
However, the list of provisions that follows is furnished 
as an 
illustration
 
of those whose inclusion in a Pension Agreement 
may result in a 
determination by the Trustees that the 
Pension 
Agreement is detrimental to the Plan.
 
 
Section 9, article I of the trust declaration, 
entitled 

Defin
i-
tions,

 
defines 

Employer Contributions

 
as fol
lows:
 
 
The term Employer Contributions 
as used herein 
shall mean 
payments to the Trust Fund by an e
mployer in accordance 
with a Pension Agreement.  Any contribution to the Trust 
Fund which 
are dis
covered not to have been made pursuant to 
a valid 
pension agreement
, or which are subsequently disco
v-
ered to be unacceptable for any other 
reason
, 
shall be wit
h-
 OAK HARBOR FREIGHT L
INES
 
 
341
 
drawn from the Trust Fund and credited to a Segregated A
c-
count pending the determination of the person or persons ent
i-
tled thereto.
 
 
Section 10, article I of the trust declaration, entitled 

Defin
i-
tions,

 
defines 

Pension Agreement,

 
as follows:
 
 
The term
 
Pension Agreement as used herein shall mean a 
written agreement between any Union and any Employer 
which, 
among 
other thing[s], requires payments to the Trust 
Fund on behalf of employees of such Employer who are re
p-
resented by such Union.  Such agreement 
may not provide for 
pay
ments 
to the Trust Fund with respect to employees not so 
represented.  The term Pension Agreement shall include any 
extension, renewal or replacement thereof.  A Pension 
Agreement shall be considered 
as being in 
effect on any date 
if
 
it provides for Employer Contributions to be made to the 
Trust Fund with respect to employment on such date.
 
 
The administrative law judge, as affirmed by the Board, 
found that there was an inadequate 
basis 
for implying the exis
t-
ence of a waiver
 
in the ab
ove
-
described 
language
 
of the pe
n-
sion certification and declaration of trust.  The judge found that 
this 
language does 
not on its face, as in 
Cauthorne Trucking, 
specifically state that Respondent

s obligation to contribute to 
the pension trust fund ends w
ith the expiration of the current 
collective
-
bargaining 
contract.
 
In another case involving waiver of trust payments, 
KBMS, 
Inc
., 278 NLRB 826 (1986), the
 
Respondent contended that 
article III, section 
2 of the 
agreement and declaration of trust 
prohibited contributions after 
the expiration of the bargaining 
agreement
.  This section 
provides:
 
 
ARTICLE III.  Contributions to the Funds
 
 
SECTION 
2.
  
Effective Date of Contributions.
 
 
All contributions shall be made effective as of the date spec
i-
fied i
n the collective bargaining agreements between AFTRA 
and the Producers, and 
said contributions shall continue to be 
paid as long as a Producer is so obligated pursuant to said 
collective bargaining agreements.  
[Emphasis added.]
 
 
The administrative law jud
ge found that the declaration of 
trust language did not constitute a clear and unmistakable wai
v-
er since that section did not purport to deal with the termination 
of the employer

s obligation to contribute to the funds partic
u-
larly in view of Section 1 of 
that same article which provided 

Nothing in this Trust Agreement shall be deemed to change, 
alter or amend any of said collective bargaining agreements.

 
Finally, in 
American Distributing Co.,
 
264 NLRB 1413, 
1415 (1982), the administrative law judge concl
uded that the 
pension certification did not constitute a waiver.
 
Pertinent language from the pension certification provides:
 
 
The undersigned employer and Union hereby certify that a 
written 
pension agreement (in most cases a Teamsters colle
c-
tive bargainin
g agreement) is in effect between the parties 
providing for contributions to the Western Conference of 
Teamsters pension trust fund and that such pension agreement 
conforms to the trustee policy on acceptance of employer co
n-
tributions (as reproduced on the
 
reverse of this form) and is 
not otherwise detrimental to the plan.  A complete copy of the 
pension 
 
agreement (labor contract) is
 
 
attached 
 
or, 
 
if 
 
not yet 
available, will be furnished to the area administrative office as 
soon as available.  The unders
igned further certify that the fo
l-
lowing information is true and correct and accurately reflects 
the provisions of the pension agreement. . . .
 
 
The judge held that this language did not make reference to a 
contract termination date and was not a clear or 
unequivocal 
waiver of Respondent

s obligation to make trust fund pa
y-
ments.
 
It appears that the pertinent language in the EU and SA 
agreements herein,
 

. . . 
the employer agrees to continue to 
contribute to the trust in the same manner and amount as r
e-
quired in the most recent expired bargaining agreement until 
such time as the undersigned either notifies the other party in 
writing (with a copy to the trust fund) of its intent to cancel 
such obligation five days after receipt of notice. . .
 
.

 
is simila
r 
to the pension agreement language in 
Cauthorne Trucking,
 
 
IT IS UNDERSTOOD AND AGREED that at the expiration 
of any particular collective bargaining agreement by and b
e-
tween the Union and any Company

s obligation under this 
Pension Trust Agreement shall 
terminate, unless, in a new 
collective bargaining agreement, such obligation shall be co
n-
tinued.
 
 
Like the pension agreement in 
Cauthorne Trucking
, the EU 
and SA agreements in this case explicitly state that Respon
d-
ent

s obligations under the trust agreeme
nts pursuant to the 
expired bargaining agreement will continue until one party 
notifies the other 
of its intent to cancel such obligation.  This 
contract language 
expresses a clear intent to relieve Respondent 
of its obligation to make payments after contr
act expiration and 
notice to cancel trust payments.  The language of the EU and 
SA agreements is explicit in stating when Respondent

s trust 
payment obligation ceases unlike the language in 
Allied Signal 
Aerospace
, 
Natico, Inc., Schmidt
-
Tiago Construction 
Co
., 
KBMS, Inc
., or 
American Distributing Co., 
supra.
  
I find that 
the EU and SA language operate as a waiver of
 
the union

s 
right to receive trust contributions.  Respondent exercised the 
right to cease making trust contributions by its notices of 
Se
p-
temb
er 23

26, 2008.
 
4.  The unilateral implementation of Respondent

s
 
health care plan
 
However, the question remains, given the Union

s waiver of 
the right to receive trust contributions at the expiration of the 
most recent CBA, whether this waiver permitted 
Respondent to 
unilaterally apply its health care plan to returning strikers.
 
The waiver in the SA and EU agreements is limited to pe
r-
mitting Respondent to terminate its trust payments.  Nothing in 
the SA or EU language explicitly permits Respondent to unil
a
t-
erally implement its own health care plans.  As noted above, an 
employer must maintain the status quo on all mandatory su
b-
jects of bargaining until the parties either agree on a new co
n-
tract or reach a good
-
faith impasse in negotiations.  
Triple A 
Fire P
rotection, Inc.; 
Kingsbridge Heights Rehabilitation & 
Care Center
, supra.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
342
 
Respondent appears to contend that it reached impasse on 
the 
trust fund contributions and health care benefits during the 
strike or during the Payne
-
Ballew negotiations at the end o
f the 
strike and that it accordingly made no unilateral changes.  Thus 
when the strike ended, the employer was legally permitted to 
place the strikers in its company plans.  Respondent

s argument 
is misplaced since the agreement between Respondent and the 
Union for benefit contributions for crossovers was only a te
m-
porary agreement for the duration of the strike and did not a
p-
ply to modify the extant CBA.  Moreover, even assuming a
r-
guendo that there was an impasse in discussions between Payne 
and Ballew con
cerning the definition of the status quo for ben
e-
fits for returning strikers, any impasse reached on a single issue 
such as benefits payments for returning strikers does not justify 
implementation of Respondent

s proposal in the absence of 
overall impasse 
in negotiations for an overall CBA.  
Bottom 
Line Enterprises, 
supra.
  
Respondent

s cites 
St. Gobain Abr
a-
sives, 
343 NLRB 542 (2004); 
Nabors Alaska Drilling, Inc.
, 341 
NLRB 610 (2004); and 
Brannon Sand & Gravel Co.,
 
314 
NLRB 282 (1994), for the proposition t
hat an employer may 
implement individual proposed changes before an impasse was 
reached in bargaining for a collective
-
bargaining agreement as 
a whole.  These cases are distinguishable.  Each case cited by 
Respondent involved an employer who had a preexist
ing ann
u-
al process of reviewing and adjusting its benefits programs.  
Accordingly, the employers were not obligated to refrain from 
implementing their proposed changes regarding benefits until 
an impasse was reached in bargaining for a collective
-
bargainin
g agreement as a whole.  Here implementation of 
Respondent

s health care plan for all bargaining unit employees 
was introduced for the first time after the strike.  The interim 
agreement reached during the strike for health care coverage 
clearly applied on
ly to crossover employees for the duration of 
the strike.  Respondent had no preexisting program of adjusting 
the benefits programs of its employees.  Health care benefits 
were paid to Respondent

s employees through the Trusts as a 
result of Respondent

s c
ontributions established in the parties

 
CBA.  Likewise 
Dixon Distributing Co., 
211 NLRB 241, 244 
(1974), is not apposite as the alleged unilateral changes did not 
occur in the context of bargaining for an overall collective
-
bargaining agreement.
 
Having fo
und the parties were not at impasse as of February 
17, 2009, by unilaterally implementing its own health care plan 
on that date, Respondent has violated Section 8(a)(
5
) and (
1
) of 
the Act.
 
5.  The Jeff Gibson termination
 
Complaint paragraph 11(c) alleges 
that on or about February 
26, 2009, Respondent suspended and, since that time, has failed 
and refused to reinstate striking and/or sympathy striking e
m-
ployee Jeff Gibson, employed within the jurisdiction of Local 
231, to his former or substantially equival
ent position of e
m-
ployment.
 
The General Counsel contends that even if Gibson

s accusers 
testimony is credited, his conduct is not serious misconduct that 
would disqualify him as a striker from reinstatement, or permit 
his discharge, under the test set fort
h by the Board in 
Clear 
Pine Mouldings, 
268
 
NLRB 1044, 1046 (1984), 
enfd.
 
765 F.2d 
148 (9th Cir. 1985), 
cert. denied
 
474 U.S. 1105 (1986).
 
In Clear Pine Mouldings, the Board held:
 
 
Section 7 of the Act gives employees the right to peacefully 
strike, picket
, and engage in other concerted activities for the 
purpose of collective bargaining or other mutual aid or prote
c-
tion.  Section 7 also grants employees the equivalent right to 

refrain from

 
these activities.  
[
Id. at 1045.
]
 
 
The Board also noted that cert
ain conduct engaged in strikers 
during the course of a strike may deprive an employee of the 
protection of the Act if they engage in:
 
 
[S]erious acts of misconduct which occur in the course of a 
strike may disqualify a striker from the protection of the Ac
t.  
[
Id. at 1045.
]
 
 
Respondent argues that under the
 
Universal Truss
, 
Inc., 
348 
NLRB 733, 735

736 (2006), test it properly discharged Gibson 
because it had an honest belief that Gibson engaged in serious 
misconduct that would reasonably tend to coerce or i
ntimidate 
employees.  Respondent also contends that Gibson

s poststrike 
conduct involving Lavance Ross warrants Respondent not rei
n-
stating Gibson because his conduct violates Respondent

s anti
-
discrimination policy.
 
In 
Universal Truss
, the Board set forth 
a test to determine if 
an employer lawfully discharged an employee for strike mi
s-
conduct.  The employer must first prove that it had an honest 
belief that the discharged employee engaged in strike misco
n-
duct of a serious nature.  The Board then defined ser
ious strike 
misconduct as:
 
 
[T]hat which under the circumstances existing . . . may re
a-
sonably tend to coerce or intimidate employees in the exercise 
of rights protected under the Act.  
[
Id. at 734
.
]
 
 
The Respondent

s honest belief may be based on hearsay 
sources, such as the reports of nonstriking employees, superv
i-
sors, and security guards.
 
When the Respondent has proven that it has an honest belief 
that the striker engaged in serious strike misconduct, the burden 
shifts to the General Counsel to show eit
her that the striker did 
not, in fact, engage in the alleged misconduct or that the co
n-
duct was not serious enough for the employee to forfeit the 
protection of the Act.  Id. at 735.
 
In determining whether specific misconduct is serious 
enough to warrant d
ischarge, it is appropriate to consider all of 
the circumstances in which the alleged misconduct occurs, 
including, other instances of vandalism, threats, and violence 
occurring during the course of the strike.  Id. at 735.
 
The Board stated that where viol
ence, property damage, and 
other egregious misconduct directed at nonstriking employees 
have occurred earlier in a strike, threats to inflict similar harm 
in the future are likely to have a greater coercive impact.  Id. at 
735.
 
In 
Hotel Roanoke, 
293 NLRB 1
82, 207 (1989), the Board, 
citing the Supreme Court decision in 
Milk Wagon Drivers U
n-
ion v. Meadowmoor Dairies, 
312 U.S. 287, 293 (1941), noted 
that during strikes, employees sometimes engage in 

moments 
of animal exuberance.

  
Thus, name calling, minor threats, 
 OAK HARBOR FREIGHT L
INES
 
 
343
 
mass picketing, and the like are generally not deemed sufficient 
to deny employees their statutory protection.  However, when 
the striker has stepped over the line and engaged in serious 
threats of physical violence, ac
tual physical violence or prope
r-
ty damage, such has a coercive effect on the rights of other 
employees.  
Id.
 
In 
Service Employees Local 
87 
(Pacific Telephone), 
279 
NLRB 168, 178 (1986), the Board adopted an administrative 
law judge

s finding that strikers

 
remarks such as 

we know 
where you live,

 

we

re going to get you,

 

I

m waiting for 
you,

 

We

re going to kill the scabs,

 

Kill the scabs,

 

getting 
even,

 

we

ll fix you,

 
and 

I

ll whip your ass,

 
reflected 

a
n-
imal exuberance,

 
rather than threats mea
nt to be taken seriou
s-
ly.  However, where one such statement was made by a large 
man, capable of carrying out the threat, the Board found the 
threat to be violation of Section 8(b)(1)(A) of the Act.
 
Let us now turn to the specific instances of conduct R
e-
sp
ondent relied upon to form its honest belief that Gibson e
n-
gaged in serious strike misconduct.  Initially it should be noted 
that there is no evidence that Gibson engaged in actual physical 
violence or property damage.  Moreover, Braun admitted that 
he did
 
not consider the statements to Apodaca, Miller, and the 
security guards, the videos and threat of lawsuits, standing 
alone, serious misconduct warranting discipline.  Respondent 
conceded in its brief that Gibson

s conduct with Velasco and 
the customer was
 
not serious misconduct.  That leaves the two 
incidents of alleged dangerous driving involving Brantner and 
Velasco, the statements to Timm involving his wife and the 
incident involving getting too close to McDonald

s truck.
 
a.  Dangerous driving incidents
 
(1)  The Velasco incident
 
As noted above, I have not credited the testimony of Velasco 
that Gibson dangerously swerved head on into Velasco

s lane 
and only at the last minute swerved back into his own lane.  
The only evidence Braun had of this alleged inc
ident of serious 
misconduct was Velasco

s declaration that is ambiguous at best 
and suggests that Gibson passed Velasco then 

moved back 
into the lane to my right.

  
This describes the act of passing not 
coming head on at 
Velaco.  If Gibson was coming head
 
on he 
would have pulled back into the lane to Velasco

s left to avoid 
hitting Velasco.
 
This evidence Braun relied upon in firing Gibson is insuff
i-
cient in itself to support a good faith belief that Gibson was 
engaged in serious strike misconduct because t
he only evidence 
Braun acted on suggests Gibson passed Velasco rather than 
trying to cause an accident.
 
(2)  The Brantner incident
 
In 
Altorfer Machinery Co., 
332 NLRB 130, 143 (2000), the 
Board agreed with the administrative law judge that a striker 
had no
t engaged in tailgating misconduct, because the testim
o-
ny was limited to general assertions that 

the green truck stayed 
behind me most of the time

 
but without specific testimony 
labeling the conduct as tailgating.  In 
Otsego Ski Club

Hidden 
Valley, 
217 N
LRB 408 (
1975), the Board affirmed the admini
s-
trative law judge who found that strikers who harassed and 
tailgated a supervisor employee on between 2 and 5 consec
u-
tive days did not engage in serious misconduct where the dri
v-
ing may have been annoying but d
id place passengers in da
n-
ger.
 
Respondent cites both
 
Universal Truss
, 
Inc., 
348 NLRB 733, 
735

736 (2006),
 
and
 
Aztec Bus Lines
, 289 NLRB 1021, 1029, 
1073 (1988), for the proposition that Gibson

s driving in the 
Brantner incident was serious strike misconduc
t justifying his 
discharge.  In both 
Universal Truss
 
and 
Aztec
 
there was perv
a-
sive evidence of egregious conduct by strikers including wid
e-
spread property damage, severe assaults on nonstrikers, mana
g-
ers and security guards, and following of nonstrikers ho
me.  
These incidents were accompanied by threats to other nonstri
k-
ers and managers, including threats to rape or kill female e
m-
ployees and the wives of male workers, threats to beat nonstri
k-
ers and following nonstrikers home.
 
The incident involving Brantne
r was isolated and at best 
suggests Gibson may have tailgated Brantner

s truck for a few 
seconds.  Gibson passed Brantner and repeatedly put on his 
brakes causing Brantner to put on his brakes.  There is no ev
i-
dence that Brantner was unable to control his 
vehicle or was in 
danger of hitting Gibson.  The incident here is distinguishable 
from the facts in 
Universal Truss
 
or 
Aztec
.  Unlike 
Universal 
Truss
 
or 
Azte
c, there was no car chase at high speeds that e
n-
dangered the drivers or passengers of the vehicles.
  
Like the 
facts in 
Altorfer,
 
Gibson

s driving may have been annoying but 
did not rise to a level where life or property was in danger.  
Respondent did not have evidence sufficient to form a good 
faith belief that this incident involved serious misconduct.
 
b.  Standing near the truck
 
Further, in 
Limestone Apparel Corp., 
255 NLRB 722, 739 
(1981), the Board affirmed an administrative law judge

s fin
d-
ing that employees who ran alongside a company truck going 
into the employer

s plant, and then stood in front o
f it did not 
engage in strike misconduct outside the protection of the Act.  
The judge found that the strikers

 
activity in lying down in front 
of a truck was certainly an unintelligent action, and was a form 
of misconduct.  However, the judge found that t
here was no 
actual or implied threat of harm to the truckdriver or to the 
truck.  The judge concluded that this conduct was not of such a 
serious nature as to disqualify them from their right of 
reemployment.
 
In this case there is no evidence that Gibson l
unged at the 
truck or even put himself in a position where he could be 
harmed.  The only evidence Braun had before him was that 
McDonald lost sight of where Gibson was located and that after 
McDonald got down from the truck cab, Gibson was near the 
rear of
 
the truck.  There is simply no evidence that Gibson a
t-
tempted to harm the truck, McDonald, or himself.  I find that 
this evidence does not support a good
-
faith belief that Gibson 
engaged in serious misconduct sufficient to disqualify him from 
the right of
 
reemployment.
 
c.  The Timm incident
 
In 
Universal Truss,
 
the Board found that threats to 

fuck 
[somebody

s] mother

 
conveyed a reasonable discernible threat 
of rape and sexual violence.  
Universal Truss
, 348 NLRB at 
739

740.  In addition the Board con
cluded that striker

s threats 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
344
 
to rape a nonstriker

s wife and threats to rape or kill an e
m-
ployee

s daughter were serious strike misconduct that justified 
failure to reinstate and termination.  However, it must be noted 
that in 
Universal Truss, 
the Board f
ound these threats to rape 
were credible and serious because they occurred in the context 
of pervasive violence, including the severe beating of a no
n-
striker, multiple incidents of property damage, multiple threats 
of bodily harm to nonstrikers and followi
ng nonstrikers by 
striking employees.
 
In the instant case no evidence of pervasive property damage 
was shown.  No evidence of assaults to nonstrikers by striking 
employees was established.  No evidence was presented su
g-
gesting strikers followed nonstriking
 
employees home.
 
According to Timm, Gibson said, 

How would you like it if 
somebody came to your house and fucked your wife.

  
Gibson 
told Timm that was what he was doing by taking strikers

 
jobs.  
Gibson later told Timm, 

Hey, where

s your wife because I

m 
going to come over [sic] fuck her like you

re fucking me.

  
I do 
not find that these were credible threats by Gibson.  They o
c-
curred in the context of Gibson comparing what strike replac
e-
ments were doing to him and were hyperbole in very bad taste.  
Howe
ver, absent evidence that strikers or Gibson in particular 
engaged in violence toward nonstrikers or nonstrikers family 
members, I do not find that Gibson

s conduct was serious strike 
misconduct justifying his termination.
 
d.  The other incidents
 
Braun fou
nd that the Miller threat, the threat of lawsuits and 
the statements to Apo
d
aca were not alone enough to warrant 
Gibson

s termination.  I find that even in the aggregate these 
incidents are insufficient to justify Gibson

s termination.
 
I find that Gibson

s
 
name calling comments to Apodaca were 
what the Board and Supreme Court termed 

moments of animal 
exuberance

 
that would not support termination for strike mi
s-
conduct.  
Milk Wagon Drivers Union v. Meadowmoor Dairies, 
312 U.S. 287, 293 (1941); 
Hotel Roanoke
, 
293 NLRB 182, 207 
(1989).  Moreover, the statement to Miller that
 
if he crossed the 
picket line he would not live to see retirement, was not a cred
i-
ble threat given their past friendship and the absence of vi
o-
lence directed by strikers to nonstrikers.
  
T
his threat would not 
support termination for strike misconduct.  Finally, Gibson

s 
threats that the Union would sue nonstrikers
 
and recover the 
money they were making during the strike is yet another exa
m-
ple of 

animal exuberance

 
that does not support Gib
son

s 
termination.
 
e.  The post termination incident with Ross
 
It was Braun

s subjective opinion that the term 

scab master 
funk

 
had some pejorative racial connotation.  Ross also opined 
that the term was related to his race.  However, these subjective 
opinions were unsupported with any objective evidence as to 
the meaning of the term.  The dictionary definition of the noun 

funk

 
is defined in the Encarta Dictionary as (noun) 1. musical 
style; 2. earthy musical quality; 3. lack of worldliness; 4. me
l-
anc
holy; 5. bad smell.  There is no reference to any racial co
n-
notation.  Other than Braun and Ross

s subjective belief, the 
term does not appear to be a racial epithet.
 
Moreover, Respondent

s 1
-
week suspension of other Cauc
a-
sian employees who called African American employees 

ni
g-
ger

 
and 

boy

 
suggests Respondent

s disparate treatment of 
Gibson is a belated attempt to concoct a defense to justify its 
action terminating Gibson because of his protected activity.
 
I conclude tha
t Respondent was not justified in terminating 
and failing to rehire Gibson and that he was terminated for his 
Section 7 activity in violation of Section 8(a)(
3
) and (
1
) of the 
Act.
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent, Oak Harbor Freight Lines, Inc., is a
n 
employer within the meaning of Section 2(2), (6), and (7) of the 
Act.
 
2.  Teamsters Locals 81, 174, 231, 252, 324, 483, 589, 690, 
760, 763, 839, and 962 are labor organizations within the mea
n-
ing of Section 2(5) of the Act.
 
3.  Respondent has violated Se
ction 8(a)(
5
) and (
1
) of the 
Act subsequent to February
 
17, 2009, by unilaterally impl
e-
menting its company health care benefits to returning strikers 
who are bargaining unit members of the Union and thereafter 
failing and refusing to bargain in good faith 
with regard to such 
benefits.
 
4.  Respondent has violated Section 8(a)(
3
) and (
1
) of the 
Act by refusing to reinstate Jeff Gibson to his former or su
b-
stantially equivalent position of employment.
 
5.  The unfair labor practices committed by Respondent are 
u
nfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act.
 
6.  Respondent has not otherwise violated the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be
 
ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
The Respondent will be ordered to offer reinstatement to Jeff 
Gibson who it unlawfully denied reinstatement following the 
close of the strik
e, and make him whole for any wages or other 
rights and benefits he may have suffered as a result of the di
s-
crimination against him in accordance with the formula set 
forth in 
F.
 
W. Woolworth 
Co, 90 NLRB 289 (1950), with inte
r-
est as provided for in 
New Hor
izons
,
 
283 NLRB 1173 (1987), 
and 
Kentucky River Medical Center, 
356 NLRB 
6
 
(2010).
 
Having unilaterally implemented its company health care 
plan Respondent shall be ordered to bargain in good faith with 
the Unions over such benefits and cease giving effect 
to its 
unilaterally implemented health care plans.
 
[Recommended Order omitted from publication.]
 
 
